            Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LINCOLN SQUARE 1766 ASSOCIATES,                              CIVIL ACTION
 LLC,
               Plaintiff,

                 v.
                                                              NO. 20-4003
 GREAT AMERICAN INSURANCE
 COMPANY,
              Defendant.


DuBois, J.                                                                    October 23, 2020

                                      MEMORANDUM

   I.        INTRODUCTION

         This is a breach of contract case based on a lease guarantee bond. Plaintiff, Lincoln

Square 1776 Associates, LLC (“Lincoln Square”), alleges that defendant, Great American

Insurance Company (“Great American”), owes Lincoln Square unpaid rent due under a

commercial lease that Great American secured pursuant to the lease guarantee bond. Presently

before the Court is Defendants’ Rule 12(b)(1) Motion to Dismiss or, in the Alternative, Stay.

Defendant asks the Court to exercise Colorado River abstention and dismiss or stay the case in

light of ongoing litigation between the parties in Washington state court. For the reasons set

forth below, the Court denies the Motion.

   II.       BACKGROUND

         Plaintiff, Lincoln Square, is a Delaware limited liability company that owns thirty-eight

residential apartment units located in the Lincoln Square building at 1000 South Broad Street,

Philadelphia, Pennsylvania (the “building”). Compl. ¶¶ 2, 6. On or about September 30, 2019,

Lincoln Square entered into a Master Lease Agreement and Amendment (the “Lease”) with Stay
          Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 2 of 11




Alfred, Inc. (“Stay Alfred”). Stay Alfred then leased the apartment units in the building to

residential tenants. Comp. ¶ 1. Under the Lease with Lincoln Square, Stay Alfred is required to

pay Lincoln Square $111,967.00 in rent on or before the first calendar day of each month.

Compl. ¶ 7. The Lease provides, “Any action to enforce this Lease must be filed in the

Commonwealth or federal courts of Pennsylvania where the [building] is located.” Compl. Ex. 1

(“Master Lease Agreement”) §19.02.

       Defendant, Great American, is an Ohio corporation with its principal place of business in

Ohio. Compl. ¶ 3. As a condition of the Lease, Stay Alfred entered into a Lease Guarantee

Bond (the “Bond”) with Great American to guarantee Stay Alfred’s monthly payments to

Lincoln Square. Compl. ¶ 8. The Bond is effective from November 7, 2019 to November 7,

2020, and it binds Stay Alfred and Great American up to a penal sum of $460,068. Compl. ¶ 10.

The Bond includes a force majeure clause that states, “If [Stay Alfred] fails to make the monthly

Base Rent payment(s) required in the Agreement due to a Force Majeure event, then [Great

American] is not liable for any payment(s) then due subsequent to and arising, directly or

indirectly, from the Force Majeure event.” Compl. Ex. 1-C (Ex. C to Master Lease Agreement,

“Lease Guarantee Bond Agreement”). The Bond does not define “force majeure event.” The

Bond further provides that the Lease “forms part of this surety bond.” Lease Guarantee Bond

Agreement.

       Stay Alfred did not pay Lincoln Square the rent owed for April, May, or June 2020,

which totals $335, 901. Compl. ¶¶ 16, 18. Lincoln Square provided Stay Alfred with notice of

default and demand to cure in April and May 2020. Compl. ¶¶ 11, 13. Lincoln Square

submitted to Great American a notice of claim under the Bond in April and May 2020. Compl.

¶¶ 12, 14. On May 19, 2020, Great American acknowledged Lincoln Square’s claims and



                                                2
           Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 3 of 11




requested additional information. Compl. ¶ 15. Lincoln Square provided the information on

May 22, 2020. Compl. ¶ 15. Stay Alfred’s tenants remain in the building. Compl. ¶ 16.

       “On May 26, 2020, Stay Alfred filed a Petition for Appointment of a General Receiver in

the Superior Court of Spokane County, State of Washington, pursuant to the Washington State

receivership statutes. That same day, the court granted Stay Alfred’s Petition” and entered an

order appointing a general receiver. Compl. ¶ 20.

       On June 23, 2020, Great American filed a declaratory judgment action in the Superior

Court of the State of Washington, County of Spokane, against Lincoln Square, eight other

landlords of Stay Alfred, and Stay Alfred’s General Receiver (the “Washington Action”). Def.’s

Ex. A (“Washington Compl.”). In that action, Great American alleges that, “[a]s a result of the

global lockdown caused by the COVID-19 pandemic, Stay Alfred was unable to meet its rent

obligations on many of its leased properties” and that the COVID-19 pandemic is a force

majeure event under the Bond. Washington Compl. ¶¶ 4.8, 9.4. Great American alleges that,

under the terms of the Bond, “if Stay Alfred fails to make the monthly [rent payments] as

required in the Bond due to a Force Majeure event, then [Great American] is not liable for any

payment due subsequent to and arising, directly or indirectly, from the Force Majeure event.”

Washington Compl. ¶ 9.2. Great American seeks a declaratory judgment that it is not liable for

any payments under the Bond and that “Stay Alfred is excused from performance under its

lease” under the doctrines of frustration of purpose, impracticability, and impossibility.

Washington Compl. ¶ 9.5. Lincoln Square filed a motion to dismiss the Washington Action for

lack of personal jurisdiction and for improper venue. Pl.’s Ex. B. That motion has not yet been

decided.

       Lincoln Square filed this action (the “Pennsylvania Action”) against Great American in



                                                 3
             Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 4 of 11




the Court of Common Pleas of Philadelphia County, Pennsylvania on July 17, 2020, alleging one

count of breach of contract. On August 13, 2020, Great American filed a motion in the

Washington Action to enjoin Lincoln Square from proceeding with the Pennsylvania Action.

Def.’s Br. at 2. Great American filed a Notice of Removal in the Pennsylvania Action on August

18, 2020. On August 20, 2020, Great American filed the pending Motion to Dismiss, or in the

Alternative, to Stay. Lincoln Square filed a Response on September 3, 2020. The Motion is thus

ripe for decision.

   III.      APPLICABLE LAW

          Great American brings this Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(1). “In evaluating a Rule 12(b)(1) motion, a court must first determine whether the

movant presents a facial or factual attack.” In re Schering Plough Corp. Intron/Temodar

Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012). “A challenge to a complaint for

failure to allege subject matter jurisdiction is known as a ‘facial’ challenge,” and a “challenge

contending that the court in fact lacks subject matter jurisdiction, no matter what the complaint

alleges” is a “factual” challenge. NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d

333, 341 n.7 (3d Cir. 2001). “In reviewing a factual attack, the court may consider evidence

outside the pleadings.” Gould Elec., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

          Great American’s Motion in this case presents a factual challenge because it does not

aver that Lincoln Square has failed to allege there is subject matter jurisdiction, but rather that

the Court should abstain from hearing the case in light of outside evidence. As such, the Court

will consider the evidence the parties have presented in the Motion and Response.

   IV.       DISCUSSION

          Defendant asks the Court to exercise Colorado River abstention and dismiss or, in the



                                                  4
             Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 5 of 11




alternative, stay the Pennsylvania Action. In Colorado River Water Conservation District v.

United States, the Supreme Court noted that, generally, “the pendency of an action in the state

court is no bar to proceedings concerning the same matter in the Federal court.” 424 U.S. 800,

817 (1976) (internal quotation marks omitted). However, under certain “exceptional

circumstances,” a stay or dismissal by the federal court in the face of a concurrent and related

state case is permitted on the grounds of “[w]ise judicial administration, giving regard to

conservation of judicial resources and comprehensive disposition of litigation.” Id. (internal

quotation marks omitted). Such circumstances are rare given the “virtually unflagging obligation

of the federal courts to exercise the jurisdiction given them.” Id; see also Univ. of Md. v. Peat

Marwick Main & Co., 923 F.2d 265, 275–76 (3d Cir. 1991) (“The general rule regarding

simultaneous litigation of similar issues in both state and federal courts is that both actions may

proceed until one has come to judgment, at which point that judgment may create a res judicata

or collateral estoppel effect on the other action.”).

         The analysis under Colorado River consists of two steps. First, the Court determines

whether parallel state and federal proceedings are underway. Ryan v. Johnson, 115 F.3d 193,

196 (3d Cir. 1997). Second, the Court evaluates the six factors set out in Colorado River and

refined in Moses H. Cone Memorial Hospital v. Mercury Construction Corporation, 460 U.S. 1

(1983), to determine if “exceptional circumstances” warrant abstention. Ryan, 115 F.3d at 196. 1

The Court analyzes each step in turn.




1
  The Colorado River standard applies to the Court’s analysis of whether to dismiss or stay the Pennsylvania Action.
“When a district court relies on the Colorado River doctrine to stay a case in federal court because it is duplicative
with a state court proceeding, such a stay will generally have the practical effect of a dismissal by putting a party
effectively out of federal court.” Spring City Corp. v. American Bldgs. Co., 193 F.3d 165, 171 (3d Cir. 1999)
(internal quotations omitted).


                                                          5
           Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 6 of 11




                A. Parallel Proceedings

        In the context of Colorado River abstention, “cases are parallel when they involve the

same parties and claims.” Id. Parallel proceedings are those that are “truly duplicative” and

involve parties and claims that are “identical” or at least “effectively the same.” Trent v. Dial

Med. of Fla., Inc., 33 F.3d 217, 223–24 (3d Cir. 1994), superseded by statute on other grounds

as recognized in Nat’l City Mortg. Co. v. Stephen, 647 F.3d 78, 83 (3d Cir. 2011). However,

“[t]he presence of additional parties in the state action does not destroy the parallel nature of the

cases when all of the parties in the federal action are also parties in the state action.” Flint v.

A.P. Desanno & Sons, 234 F. Supp. 2d 506, 510 (E.D. Pa. 2002). Rather, the question is whether

there is “a likelihood that the state litigation will dispose of all the claims presented in the federal

case.” Id. at 510-11.

        The Washington Action and the Pennsylvania Action are parallel proceedings. The cases

raise the same legal issue arising from the same written agreement: whether Great American

breached the terms of the Bond. In the Washington Action, Great American alleges it is not

liable under the Bond because (1) COVID-19 is a force majeure event, excusing its performance

under the terms of the Bond, and (2) its performance is excused under the doctrines of frustration

of purpose, impracticability, and impossibility. Washington Compl. ¶¶ 9.2, 9.4, 9.5. Great

American can raise those same defenses in the Pennsylvania Action for breach of contract.

Further, both cases involve Lincoln Square and Great American as adverse parties. The

inclusion of additional defendants in the Washington Action “does not destroy the parallel nature

of the cases.” Flint, 234 F. Supp. 2d at 510. There are no additional parties in the Pennsylvania

Action. As such, resolution of the Washington Action would resolve all claims presented in the

Pennsylvania Action, and the actions are parallel.



                                                   6
            Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 7 of 11




        Lincoln Square argues the cases are not parallel because the Washington state court does

not have personal jurisdiction over Lincoln Square in the Washington Action and Washington

state court is an improper venue for the action. Pl.’s Br. at 9-10. As such, Lincoln Square states

“there is little likelihood the Washington litigation will dispose of all the claims presented here.”

Pl.’s Br. at 9. However, resolution of the Washington Action on the merits would resolve the

Pennsylvania Action. Plaintiff’s arguments as to whether the Washington state court has

personal jurisdiction over Lincoln Square and is the proper venue are more properly considered

in the next step of the analysis.

                B. Exceptional Circumstances

        The Court next determines if “exceptional circumstances” justify dismissal or a stay for

wise judicial administration. The Court specifically weighs the following six factors in making

that determination: “(1) [in an in rem action,] which court first assumed jurisdiction over [the]

property; (2) the inconvenience of the federal forum; (3) the desirability of avoiding piecemeal

litigation; (4) the order in which jurisdiction was obtained; (5) whether federal or state law

controls; and (6) whether the state court will adequately protect the interests of the parties.”

Spring City Corp. v. American Bldgs. Co. 193 F.3d 165, 171 (3d Cir. 1999) (internal quotation

marks omitted).

        In balancing the six factors, “[n]o one factor is necessarily determinative,” and “a

carefully considered judgment taking into account both the obligation to exercise jurisdiction and

the combination of factors counseling against that exercise is required.” Colo. River, 424 U.S. at

818–19. The Supreme Court has stated that the “task . . . is not to find some substantial reason

for the exercise of federal jurisdiction by the district court; rather, the task is to ascertain whether

there exist . . . the ‘clearest of justifications’ . . . to justify the surrender of that jurisdiction.”



                                                      7
           Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 8 of 11




Moses H. Cone, 460 U.S. at 25–26. Simply put, the analysis is “heavily weighted in favor of the

exercise of jurisdiction.” Id. at 16.

       In this case, none of the six factors weigh in favor of abstention.

                     1. Which court first assumed jurisdiction over property

       The first factor is irrelevant because neither party has brought an in rem action.

Defendants argue the Washington Action is in rem because Stay Alfred is in state court

receivership, and receivership is a proceeding in rem. The Court rejects this argument. The

parallel proceedings relate to the liability of Great American, not Stay Alfred, under the Bond.

In the Washington Action, Great American seeks a declaratory judgment that it is not liable to

Lincoln Square under the Bond because COVID-19 constitutes a force majeure event that

relieves it of liability and its performance is excused under the doctrines of frustration of

purpose, impracticability, and impossibility. In the Pennsylvania Action, Lincoln Square seeks

monetary damages from Great American for allegedly breaching the terms of the Bond. Lincoln

Square does not seek relief from Stay Alfred or its property in receivership. As such, this is not

an action in rem, and the first factor does not apply to this case.

                     2. The inconvenience of the federal forum

       The second factor does not weigh in favor of abstention because Lincoln Square and

Great American included in the Bond a forum selection clause providing, “Any action to enforce

this Lease must be filed in the Commonwealth of Pennsylvania or federal courts of Pennsylvania

where the Premises is located.” See Lease § 19.02; Lease Guarantee Bond Agreement

(incorporating the terms of the Lease into the Bond). Importantly, Great American does not

argue that the Pennsylvania forum selection provision is invalid. See M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 10 (1972) (explaining that forum selection clauses are presumed valid



                                                  8
           Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 9 of 11




unless a party shows that enforcement would be “‘unreasonable’ under the circumstances”). In

the context of the Colorado River analysis, a party subject to a valid forum selection clause has

waived the argument that the forum is inconvenient. See Ingersoll-Rand Financial Corp. v.

Callison, 844 F.2d 133, 137 (3d Cir. 1988). As such, the second factor does not weigh in favor

of abstention.

                     3. The desirability of avoiding piecemeal litigation

        The third factor also does not weigh in favor of abstention. The avoidance of piecemeal

litigation factor is “[b]y far the most important factor” in the Colorado River balancing test,

Moses H. Cone, 460 U.S. at 16, but abstention “must be grounded on more than just the interest

in avoiding duplicative litigation.” Spring City Corp., 193 F.3d at 172. Therefore, this factor is

satisfied only “when there is evidence of a strong federal policy that all claims should be tried in

the state courts.” Ryan, 115 F.3d at 197–98. “The presence of garden-variety state law issues

has not, in this circuit, been considered sufficient evidence of a congressional policy to

consolidate multiple lawsuits for unified resolution in the state courts.” Id. at 198. There is no

such policy for claims such as the contractual claim at issue in this case. See, e.g. LMP B&B

Holdings, LLC v. Hannan, No. 19-cv-385, 2019 WL 4447627, at *6 (E.D. Pa. Sept. 16, 2019)

(DuBois, J.) (finding that parallel state and federal actions for breach of contract do not implicate

a federal policy against piecemeal litigation). As such, the third factor does not favor abstention

in this case.

                     4. The order in which jurisdiction was obtained

        The fourth factor does not favor abstention because the Washington state court has not

yet obtained jurisdiction over the Washington Action. “[T]he existence of disputes regarding

[personal] jurisdiction is significant to the question of which court first obtained jurisdiction.”



                                                  9
          Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 10 of 11




Nye v. Ingersoll-Rand Co., No. 08-3481 (DRD), 2008 WL 5070692, at *10 (D.N.J Nov. 24,

2008). If the state court has not yet decided whether it has personal jurisdiction over one of the

parties, “it cannot be argued that the state proceeding first ‘obtained’ jurisdiction for the purposes

of abstention.” Id. Lincoln Square has filed a motion to dismiss for lack of personal jurisdiction

in the Washington Action, and the Washington state court has not yet ruled on that motion.

Therefore, the Washington state court has not yet obtained personal jurisdiction over Lincoln

Square. As such, the fourth factor does not favor abstention.

                     5. Whether federal or state law controls

       The fifth factor does not weigh in favor of abstention. Federal courts and state courts are

equally competent to apply settled state law. See Heritage Farms, Inc. v. Solebury Township,

671 F.2d 743, 747 (3d Cir. 1982). Therefore, this factor is only implicated when the “state-law

issues raised . . . are particularly complex or unsettled.” Cottman Transmission Sys., Inc. v.

Lehwald, Inc., 774 F. Supp. 919, 923 (E.D. Pa. 1991); see also Ryan, 115 F.3d at 200. Lincoln

Square’s breach of contract claim does not raise any novel or particularly complicated state law

issues. As such, this factor does not favor abstention.

                     6. Whether the state court will adequately protect the interests of the
                        parties

       Finally, the sixth factor is not implicated in this case. “[T]he mere fact that the state

forum is adequate does not counsel in favor of abstention, given the heavy presumption the

Supreme Court has enunciated in favor of exercising federal jurisdiction.” Ryan, 115 F.3d at

200. “Instead, this factor is normally relevant only when the state forum is inadequate.” Id. If

present, this factor can only favor the exercise of federal jurisdiction, not abstention. In this case,

neither party has argued that the Washington state forum is inadequate to protect their interests.

For this reason, this factor carries no weight.


                                                  10
           Case 2:20-cv-04003-JD Document 6 Filed 10/23/20 Page 11 of 11




         In sum, the balance of the factors weighs against abstention. The Court thus declines to

abstain in this case.

    V.      CONCLUSION

         For the foregoing reasons, Defendants’ Rule 12(b)(1) Motion to Dismiss or, in the

Alternative, Stay is denied. An appropriate order follows.




                                                 11
